DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 11 and 20 are currently pending. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant has properly amended the specification to recite the phrase “atypical carcinoid” as requested in the Ex Parte Quayle action of 02/02/2021. The phrase “atypical carcinoid” is not new matter. Support for “atypical carcinoid” is found on page 2 and Figure 2 of the specification, wherein the lung cancer cells treated by sulindac are NCI-H720 cells. As shown in the ATCC product page, the cell line NCI-H720 corresponds to the claimed specie of atypical carcinoid of the lung (page 1 -2). 
As indicated in the Office Action of 11/27/2020, the scope of the subject matter in previously pending claim 18 was objected to for being allowable, but depending upon a rejected claim (claim 11). Applicant has canceled the limitation in pending claim 11 that was the subject matter of the pending rejection (stage IV squamous cell carcinoma). Claim 11 is neither anticipated by the prior art, nor are there teachings or suggestions within the prior art that administration of a composition consisting essentially of the cox-2 inhibitor sulindac would have been effective at treating the neuroendocrine carcinoid lung tumor atypical carcinoid.
The closest prior art of record is Marks (US2008/0255029 published 10/16/2008). Marks teaches the treatment of neuroendocrine lung tumors comprising administration . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


GEORGE W. KOSTURKO
Examiner
Art Unit 1628


/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628